Citation Nr: 1732630	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The two rating decisions on appeal separately adjudicated the issues of service connection for PTSD and service connection for depression.  For purposes of this decision, the Board has combined the issues to better reflect the scope of the Veteran's intended claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  A transcript of the hearing has been associated with the claims file.  

Following the last adjudication of the case by the RO in May 2013, additional pertinent evidence was added to the claims file.  As the Board is granting this appeal, no waiver is needed.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).


FINDINGS OF FACT

The Veteran is currently diagnosed with a psychiatric condition, to include PTSD, depression, and anxiety; it is likely that he experienced traumatic events during service; and the evidence makes it at least as likely as not that the current symptoms arose from the events during service.  



CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disability, to include PTSD, depression, and anxiety are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD and depression.  He maintains that a psychiatric condition arose from the events of his service.  

As a threshold matter, he is currently diagnosed with PTSD and depression.  An August 2012 statement from a private provider identified his psychiatric diagnoses as PTSD; major depressive disorder, recurrent, moderate; anxiety disorder not otherwise specified (NOS).  He also had alcohol dependence in sustained full remission.  The most recent VA outpatient assessment, from November 2013, also reflected diagnoses of PTSD and major depression.  A VA examiner in November 2010 confirmed the diagnosis of PTSD.  Thus, a current diagnosis is established.  

The evidence of record also tends to establish an event during service.  At his April 2017 Board hearing, the Veteran described witnessing the assault of other soldiers during service.  Board Hr'g Tr. 6, 8-11.  He felt shameful, angry, and became vindictive after witnessing these events.  Board Hr'g Tr. 10.  

He then asserted in various witness statements, such as in November 2008, and in September 2012 DRO hearing testimony, that he was assaulted during service.  

He also submitted a witness statement, written in June 2013 by a different Veteran who served with the instant Veteran.  The witness wrote that he had come upon the Veteran being kicked and beaten by a group of other soldiers.  This witness chased them off and found the Veteran beaten up "pretty good," including groin pain.  

The Veteran's service records do not specifically document any of these events.  However, they circumstantially tend to confirm that he did likely experience a traumatic event(s) during service.  For instance, consistent with the September 2013 witness statement, the Veteran was seen in August 1976 for groin pain and testicle swelling.  He denied an injury at that time, but this is consistent with the Veteran's current report that he never mentioned any of the events during service for fear of reprisal.  

Of even greater significance is an August 1976 Performance Evaluation, which describes the Veteran as having shown great enthusiasm toward his job in the past year or so up to present.  But, "[r]ecently he seemed to have encountered some problem that has greatly affected his attitude towards his work."  He had "refused to air his problem," and "[o]ther than the sudden change in his attitude, he could go places in the military if he wished."  

The Board finds that this August 1976 Performance Evaluation is particularly telling as it corresponds with the Veteran's current assertions that he became angry, shameful, and vindictive at the end of his service due to those events.  

A VA examiner in November 2010 reviewed this change in behavior and found that "it is less likely that his claimed military stressors played a role in this attitude change."  The examiner reasoned that "reported dates of the stressors are between 1973 and 1975, the personnel record is dated 8/76, and the language written sounds as though the attitude change occurred close to the date of the record."  The VA examiner's reasoning is understandable, but is based on a misunderstanding of the dates involved.  At his Board hearing, the Veteran explained that he witnessed the sexual assault of another soldier during the 1976 timeframe involved.  Board Hr'g Tr. 6, 9, 11.  Thus, this examiner's assessment does not diminish the significance of the August 1976 Performance Evaluation.  

The VA examiner also discussed some preexisting traumatic events during the Veteran's childhood.  According to the VA examiner, some of the Veteran's PTSD symptoms are attributable to those events.  For purposes of this appeal, the Veteran is presumed sound at service entrance because no psychiatric symptoms or events are noted at service entrance.  Nor is the VA examiner's opinion clear and unmistakable evidence that a psychiatric condition (as opposed to the traumatic events) preexisted service.  Thus, the presumption of sound condition is not rebutted.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Thus, after resolving all reasonable doubt in the Veteran's favor, the Board finds that an event during service is established.  

Finally, the evidence makes it likely that his current diagnosis is related to the events of his service.  

He underwent a VA examination in November 2010.  The VA examiner gave a negative opinion, but a favorable rationale.  The examiner explained that the Veteran's "PTSD symptoms appear to stem from traumatic events experienced before, during, and after the military."  The examiner concluded that the symptoms began during childhood and likely predisposed him to additional or worsening symptoms following his reported traumatic events in the military.  It was the examiner's opinion that "the military stressors are only one piece of the puzzle that make up the [V]eteran's current psychological profile."  Again, the VA examiner reiterated that "it is less likely than not that the [V]eteran's current PTSD symptoms are solely explained by his claimed military trauma," but rather the "numerous traumatic events from childhood, military service, and post military service all play a role in his current psychological profile."  It was not possible for the examiner "to determine how much of a role each individual event has played in the [V]eteran's level of PTSD symptoms, but it is plausible to believe that all of these traumatic events collectively add to his current psychological profile."

The Board finds that this VA examiner's opinion, while stated in the negative, is actually favorable to the claim as the examiner specifically attributed his current symptomatology to the traumatic events of service, even if only in part.  In a service connection case, such as this one, the degree of contribution is irrelevant as long as the in-service events "contributed in any way" to the development of the claimed medical condition.  See Fennell v. Shinseki, No. 11-2831, 2013 U.S. App. Vet. Claims LEXIS 900, at *10 (Vet. App. June 5, 2013) (nonprecedential); see also Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (discussing the "eggshell plaintiff rule" in the context of VA claims).  Accordingly, this VA examiner's opinion is entirely favorable.  

Other providers have given similar opinions, including in June 2014, June 2015, and at the Board hearing.  

Thus, there appears to be no material dispute that the Veteran's current symptoms arise, at least in part, from the events of his service.  Accordingly, a nexus to service is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the in-service event.  Accordingly the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.


ORDER

Service connection for a psychiatric disorder, to include PTSD, depression, and anxiety, is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


